Citation Nr: 0636158	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  03-18 729A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
degenerative disease of the lumbar spine, L5 right 
radiculopathy (previously rated as sacroiliac injury) from 
August 2000 to February 2006.

2.  Entitlement to an evaluation in excess of 40 percent for 
degenerative disease of the lumbar spine, L5 right 
radiculopathy (previously rated as sacroiliac injury) since 
February 2006.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1958 to March 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which assigned a 20 percent rating 
effective August 2000 for degenerative disease of the lumbar 
spine, L5 right radiculopathy (previously rated as sacroiliac 
injury).

The veteran was granted a 100 percent disability evaluation 
from February 2000 to August 2000 for post-surgical 
convalescence.  The 20 percent disability evaluation assigned 
in February 2002 was granted from the date of the end of 
convalescence.

A July 2006 rating decision assigned a 40 percent rating for 
degenerative disease of the lumbar spine, L5 right 
radiculopathy effective February 13, 2006.

A Board video conference hearing was conducted in September 
2005.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  Prior to September 23, 2002, the veteran's degenerative 
disease of the lumbar spine, L5 right radiculopathy for the 
period of August 2000 to February 2006 was not manifested by 
ankylosis, severe limitation of motion, evidence of separate 
neurological manifestations, or by a severe intervertebral 
disc syndrome, with recurring attacks, with intermittent 
relief.

2.  Since September 23, 2002, the veteran's degenerative 
disease of the lumbar spine, L5 right radiculopathy for the 
period of August 2000 to February 2006 was not manifested by 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, favorable ankylosis of the entire thoracolumbar spine, 
evidence of separate neurological manifestations, or by an 
intervertebral disc syndrome with incapacitating episodes 
having of total duration of at least four weeks, but less 
than six weeks, during the past twelve months.                                                            

3.  Since February 2006, the veteran's degenerative disease 
of the lumbar spine, L5 right radiculopathy has not been 
manifested by unfavorable ankylosis of the entire 
thoracolumbar spine, evidence of separate neurological 
manifestations, or by an intervertebral disc syndrome with 
incapacitating episodes having of total duration of at least 
six weeks during the past twelve months.                                                            


CONCLUSIONS OF LAW

1.  Prior to September 23, 2002, the criteria for an 
evaluation in excess of 20 percent for degenerative disease 
of the lumbar spine, L5 right radiculopathy (previously rated 
as sacroiliac injury) for the time period from August 2000 to 
February 2006 were not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5289, 5292, 5293, 8520, 8720 (2002).

2.  Since September 23, 2002, the criteria for an evaluation 
in excess of 20 percent for degenerative disease of the 
lumbar spine, L5 right radiculopathy (previously rated as 
sacroiliac injury) for the time period from August 2000 to 
February 2006 have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107; 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.124, 4.2, 
4.25, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5235-5242, 5243, 8520, 8720 (2006).

3.  Since February 2006, the criteria for an evaluation in 
excess of 40 percent for degenerative disease of the lumbar 
spine, L5 right radiculopathy (previously rated as sacroiliac 
injury) have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.124, 4.2, 4.25, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5235-5242, 5243, 8520, 8720 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in November 2001 and 
January 2006 correspondence fulfill the provisions of 
38 U.S.C.A. § 5103(a).  A July 2006 supplemental statement of 
the case provided notice of the type of evidence necessary to 
establish an effective date for the disability on appeal.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded a VA 
examination, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claim.

Background

In January 2000, the veteran was examined by Dr. William 
DeWeese, a neurological surgeon.  The veteran was diagnosed 
with possible grade I spondylosis at L5-S1 and some focal 
spinal stenosisl.  Motor strength was normal and sensation to 
pain, touch, light touch, joint, and vibratory sensation was 
normal and symmetric.  

In February 2000, Dr. DeWeese notated the veteran would 
undergo a lumbar laminectomy discetomy fusion with 
stabilization.  Tests revealed the veteran had a grade II-III 
spondylolisthesis at L4-L5 and an impingement of the dural 
sac.

In March 2000, the veteran saw Dr. DeWeese following his 
surgery.  The veteran complained of a deep pain in his right 
leg which was aggravated by walking, sitting, and standing.  
Upon examination, the straight leg raising test was negative 
bilaterally.  The veteran heel and toe walked well.  Reflexes 
were 2+ in the knees and ankles and there was no measurable 
atrophy.  Dr. DeWeese's impression was the veteran had no 
signs of radiculopathy or nerve root entrapment and 
recommended the veteran continue his exercises and 
medication.

In April 2000, the veteran again saw Dr. DeWeese, complaining 
of pain in his right leg, which had not improved since 
surgery.  The veteran described the pain as mostly numbness, 
starting in the ankle area and descending to the big toe.  
The examination revealed no measurable atrophy in the calf.  
The veteran had 2+ reflexes in the knees and ankles 
bilaterally.  He toe walked well and had some mild weakness 
in heel walking.  The straight leg raising test was negative 
bilaterally.  The doctor recommended further testing which 
the veteran deferred.

In July 2000, the veteran had an examination with Dr. 
DeWeese, who reported the veteran was doing better, fishing, 
walking two miles a day and improving.  The veteran still had 
some numbness in the right toe.  The doctor reported the 
veteran's gait was back to normal.

In July 2000, the veteran saw Dr. Robert A. Callahan.  The 
veteran reported his pain was well relieved following his L4 
to S1 fusion.  The veteran noted improving strength in his 
right leg but still had some numbness and tingling over the 
dorsum of his right foot.  Examination revealed motor 
strength was 5/5 including his EHL on the right.  Sitting 
root tests were bilaterally negative and reflexes were 1 to 
2+ and symmetrical.

In April 2001, the veteran returned to see Dr. Callahan who 
reported it had been one year since the veteran's surgery and 
in reference to his back, he was doing extremely well.  The 
veteran reported working full time and was able to do 
whatever activity he wanted without back pain.  The veteran 
complained of weakness and numbness in his right leg.  The 
examination revealed the veteran had full range of motion of 
his back including forward flexion to touch his toes.  The 
veteran had no focal tenderness in his back.  Gait and 
station were normal.  X-rays showed maintenance of good 
position of his internal fixation and progressive evidence of 
healing of his fusion, especially on the right side.

In May 2003, the veteran underwent a VA examination.  The 
veteran reported he injured his back in the Coast Guard and 
suffered since that time with back pain and approximately 10 
years ago it worsened significantly.  The examiner notated 
that in 2000, the veteran underwent a lumbar fusion and 
reported feeling better.  The veteran complained of problems 
with his low back aching, which was concentrated on the right 
hand side as well as lower extremity numbness.  The aching 
pain was made worse by driving or standing for long periods 
of time and in the afternoon after working.  Lying down and 
taking a hot shower helped.  The veteran stated he did not 
specifically have flare-ups or periods of time when the pain 
was much worse, but 3 or 4 times a week his symptoms 
interfered with his job.  Overall, the veteran was able to 
ambulate without difficulty, was in good health and quite 
functional.  The veteran did not complain of any problems 
with bowel or bladder habits.

Upon examination, the veteran's range of motion for the 
lumbar spine flexion was approximately 70 degrees, 95 degrees 
was normal.  He was able to extend backward approximately 10 
degrees, 35 degrees was normal.  Lateral rotation was 30 
degrees for which 40 degrees was normal.  Rotation was 15 
degrees in each direction, 35 degrees was normal.  The 
veteran did not report any pain during range of motion 
exercises.  The veteran's lower extremity strength was within 
normal limits.  He had full strength in all major muscle 
groups of his lower extremities.  The examiner's assessment 
was that overall the surgery had helped, however, the veteran 
still suffered some functional impairment from pain and right 
lower extremity numbness, which interfered with his 
employment.  The veteran did not relate specific episodes of 
flare-ups but did have an increase in pain during the day at 
work and often had to take off work early.  The examiner 
opined it was his medical opinion the veteran had L5-S1 
spondylolisthesis for which he underwent lumbar fusion and 
suffered from right L5 radiculopathy.  It appeared that his 
range of motion was limited 20 to 30 percent due to this 
surgery and his spine condition.

In September 2005, the veteran testified at a Board travel 
hearing.  The veteran testified that on some days he felt 
good and others, he could hardly move.  He reported that 
after the operation, he did pretty well for a while, then his 
back tightened up on him and he could not do the things he 
needed to.  The veteran said his right leg was numb most of 
the way down to his toes.  The veteran reported he could not 
sit or stand for long periods of time.  The veteran stated he 
was in constant pain which covered his entire back, and that 
it became worse every two to three weeks.  The veteran was a 
small business owner but he turned it over to his daughter 
and the veteran reported he worked 28-30 hours per week. The 
veteran further stated he was limited in his ability to fish 
and complete yard work.  The veteran said pain and the 
numbness in his right leg were his greatest problems.  When 
asked if he suffered from episodes that required bed rest due 
to pain, the veteran responded he was "not a bed rest 
person."  The veteran reported taking Advil and Tylenol for 
pain.  

In February 2006, the veteran underwent a VA peripheral 
nerves examination.  The veteran complained of numbness and 
tingling in the right leg since his initial injury in 
service.  Surgery did not help and he felt this was getting 
worse because he was not able to stand as long as he used to.  
The examiner diagnosed the veteran with L5-S1 radiculopathy, 
secondary to the veteran's back condition.  The examiner 
further diagnosed nerve dysfunction with no paralysis, 
neuritis or neuralgia.  The examiner reported there were no 
significant effects on occupation and no effects regarding 
daily activities.

Additionally, in February 2006, the veteran underwent a VA 
spine examination.  The veteran reported flare-ups that 
lasted on average of 4-7 days approximately every 2 to 3 
weeks which were moderate in severity.  The veteran stated he 
felt he was limited to 50-60 percent of normal function 
during a flare-up. The veteran reported no fatigue and 
moderate decreased motion and stiffness of the low back.  The 
veteran reported pain in the low back that was a constant 
aching pain which could also be throbbing.  During a flare-
up, the pain was more of an ache.  The veteran reported being 
able to walk more than one-quarter of a mile but less than a 
mile.  The examiner notated L4-S1 was status post-bilateral 
hemilaminectomy and decompression, with surgery taking place 
in 2000.  

Upon physical examination, the examiner notated there were no 
indications of ankylosis of the spine.  In regard to the 
muscles of the back and spine, at the left thoracic 
sacrospinalis, there was moderate spasm, no atrophy, mild 
guarding, moderate pain with motion, mild tenderness and no 
weakness.  With the right thoracic sacrospinalis, there was 
moderate spasm, no atrophy, moderate guarding, moderate pain 
with motion, mild tenderness and no pain.  With the left 
lumbar sacrospinalis there was severe spasm, no atrophy, 
moderate guarding, moderate pain with motion, mild tenderness 
and no weakness.  With the right lumbar sacrospinalis, there 
was severe spasm, no atrophy, moderate guarding, moderate 
pain with motion, mild tenderness and no weakness.  The 
examiner further notated that the muscle spasm, localized 
tenderness or guarding was severe enough to be responsible 
for an abnormal gait or abnormal spinal contour.  

The examiner reported the veteran's range of motion using a 
goniometer and noted that upon active motion, the flexion was 
0 to 30 degrees, extension was 0 to 10 degrees, left lateral 
flexion was 0 to 30 degrees, right lateral flexion was 0 to 
30 degrees, right lateral rotation was 0 to 20 degrees, and 
right lateral rotation was 0 to 20 degrees.  There was loss 
of flexion motion with repetitive use at 10 degrees and the 
examiner notated the factor in loss of motion was pain.  

The examiner's diagnosis was stable L4-S1 bilateral 
hemilaminectomy.  In terms of general occupational effect, 
the examiner reported no significant effects.  With daily 
activities the examiner reported mild effects on chores, no 
effects on shopping, sports, feeding, bathing, dressing, 
toileting and grooming.  The examiner reported moderate 
effects on exercise, recreation and traveling.

Criteria

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which allows for 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Since the veteran filed his claim there have been a number of 
changes in the criteria for rating musculoskeletal 
disabilities under 38 C.F.R. § 4.71a, including 
intervertebral disc syndrome under Diagnostic Code 5293.  The 
new criteria for rating intervertebral disc syndrome became 
effective September 23, 2002.  Further, additional regulatory 
changes for rating all other back disorders became effective 
September 26, 2003, but these did not change the way 
intervertebral disc syndrome was rated, except for 
renumbering Diagnostic Code 5293 as Diagnostic Code 5243.

Prior to September 23, 2002, Diagnostic Code 5293, pertaining 
to intervertebral disc syndrome (IVDS), provided for a 40 
percent rating for severe IVDS, with recurring attacks and 
intermittent relief.  A 60 percent evaluation was appropriate 
for pronounced IVDS; with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of diseased disc, little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).

Effective September 23, 2002, VA revised the criteria for 
evaluating intervertebral disc syndrome under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (now codified as 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243).  The amended criteria direct 
that IVDS be evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of the 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  The new criteria provide 
for a 60 percent disability rating where there are 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  And, it provides for a 
40 percent disability rating where there are incapacitating 
episodes having a total duration of at least four weeks, but 
less than six weeks, during the past 12 months.

Explanatory notes for the new criteria explain that an 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that require bed rest prescribed by a 
physician and treatment by a physician. "Chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from IVDS that are 
present constantly, or nearly so.  Further, when evaluating 
on the basis of chronic manifestations, orthopedic 
disabilities are to be evaluated using criteria for the most 
appropriate orthopedic diagnostic code or codes. Neurologic 
disabilities are to be evaluated separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  Id.

Prior to September 26, 2003, the veteran was potentially 
entitled to a rating in excess of 40 percent if he had severe 
limitation of motion of the lumbar spine under Diagnostic 
Code 5292.  38 C.F.R. § 4.71a (2002).  

Prior to September 26, 2003, the veteran was also potentially 
entitled to a rating in excess of 40 percent if his 
degenerative disc disease included unfavorable lumbar 
ankylosis under Diagnostic Code 5289. 38 C.F.R. § 4.71a 
(2002).  Effective September 26, 2003, the veteran is 
entitled to an increased rating for degenerative disc disease 
if it is manifested by unfavorable ankylosis of the 
thoracolumbar spine or unfavorable ankylosis of the entire 
spine. 38 C.F.R. § 4.71a (2006).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are 0 to 30 degrees.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, Note (2).

Intervertebral disc syndrome is to be rated either under the 
general rating formula for diseases and injuries of the spine 
or under the formula for rating IVDS based on incapacitating 
episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
38 C.F.R. § 4.71a, Diagnostic Code 5243.

As of September 26, 2003, the new general criteria for 
evaluating for evaluating spine disabilities under Diagnostic 
Codes 5235 to 5243 allow for the grant of a 100 percent 
rating for spine disabilities with or without symptoms such 
as pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease unfavorable ankylosis of the entire spine.  A 50 
percent rating is allow if the disability is characterized by 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
40 percent is warranted for unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  And, a 30 
percent is granted for forward flexion of the cervical spine 
15 degrees or less; or, favorable ankylosis of the entire 
cervical spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243.

A separate rating for the veteran's lower right-sided 
radiculopathy requires mild to moderate function loss due to 
neurological impairment.  

Under Diagnostic Code 8720, neuralgia of the sciatic nerve is 
to be rated on the rating criteria of the nerve affected, 
with the maximum evaluation equal to moderate incomplete 
paralysis.  38 C.F.R. § 4.124 (2006).

Under 38 C.F.R. § 4.124, Diagnostic Code 8520, which 
evaluates disabilities of the sciatic nerve, moderate 
incomplete paralysis warrants a 20 percent evaluation, and 
mild incomplete paralysis warrants a 10 percent evaluation.

In light of Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003), and where relevant, the Board will apply the old 
criteria for rating spine disorders to that period pre-dating 
the effective date of the change in criteria, and the new 
rating criteria for evaluating spinal disorders to that 
period effective the date of the change. 

The appellant has appealed the 20 percent rating from August 
2000 to February 2006 and the 40 percent rating that was 
assigned February 2006 for the degenerative disease of the 
lumbar spine, L5 right radiculopathy.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements made in a 
clinical setting.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Further, 38 C.F.R. § 4.45 provides that consideration also be 
given to weakened movement, excess fatigability, and 
incoordination.

Analysis

I.  For the Period August 2000 to February 2006

    A.  The law prior to September 23, 2002

From February 2000 to August 2000, the veteran received a 100 
percent disability evaluation for post-surgical 
convalescence.  In August 2000, the veteran was assigned a 20 
percent evaluation for IVDS.  This rating remained in effect 
until February 2006.

In March 2000, following his surgery, the veteran complained 
of a deep pain in his right leg which was aggravated by 
walking, sitting, and standing.  Dr. DeWeese's impression was 
the veteran had no signs of radiculopathy or nerve root 
entrapment and recommended the veteran continue his exercises 
and medication.

In July 2000, the veteran saw Dr. DeWeese, who reported the 
veteran was doing better; fishing, walking two miles a day 
and improving.  The veteran still had some numbness in the 
right toe.  The doctor reported the veteran's gait was back 
to normal.  Also, in July 2000, the veteran saw Dr. Robert A. 
Callahan.  The veteran reported his pain was well relieved 
following his fusion L4 to S1.  The veteran noted improving 
strength in his right leg but still had some numbness and 
tingling over the dorsum of his right foot.  

In April 2001, the veteran returned to see Dr. Callahan and 
in reference to his back, he was doing extremely well.  The 
veteran reported working full time and was able to do 
whatever activity he wanted without back pain.  The veteran 
complained of weakness and numbness in his right leg.  The 
examination revealed the veteran had full range of motion of 
his back including forward flexion to touch his toes.  

In sum, the evidence for the period prior September 23, 2002, 
does not support assignment of a rating in excess of 20 
percent for degenerative disc disease, whether on the basis 
of incapacitating episodes or separately evaluating the 
orthopedic and neurological components of the disorder 
(applying the rating criteria for IVDS effective prior to 
September 23, 2002).  The evidence does not show ankylosis, 
severe limitation of motion, evidence of separate 
neurological manifestations, or severe intervertebral disc 
syndrome, with recurring attacks, with intermittent relief.

Indeed, in 2001 Dr. DeWeese reported the veteran had full 
range of motion. There was no evidence of separate 
neurological manifestations.  There is no evidence of 
paralysis, neuritis or neuralgia which would warrant an 
increased evaluation based on 38 C.F.R. § 4.124, Diagnostic 
Codes 8520 and 8720.

The veteran's claim for a rating in excess of 20 percent for 
degenerative disc disease for the period prior to September 
23, 2002, is therefore denied.

     B.  The law since September 23, 2002

The veteran complained of low back aching which was 
concentrated on his right side in May 2003.  The veteran also 
complained of lower extremity numbness.  During a May 2003 VA 
examination, the veteran did not report any pain during range 
of motion exercises.  The lower extremity strength was within 
normal limits and the veteran had full strength in all major 
muscle groups of the lower extremities.  The examiner's 
assessment was the surgery had helped the veteran but the 
veteran still suffered some functional impairment from pain 
and numbness.  

In September 2005, the veteran testified at a Board hearing, 
that on some days he felt good and on others, he could hardly 
move.  The veteran said his right leg was numb, that he was 
in constant pain.  The veteran reported being a small 
business owner, which he had turned over to his daughter and 
that he worked approximately 20-30 hours per week.  
Additionally, the veteran said his was limited in his ability 
to fish and complete yard work.  

The evidence for the period since September 23, 2002, does 
not support assignment of a rating in excess of 20 percent 
for degenerative disc disease, whether on the basis of 
incapacitating episodes or separately evaluating the 
orthopedic and neurological components of the disorder 
(applying the rating criteria for IVDS effective September 
23, 2002); or on the basis of forward flexion limited to 30 
degrees or ankylosis of the thoracolumbar spine (applying the 
rating criteria effective September 26, 2003).  Additionally, 
there is no evidence of paralysis, neuritis or neuralgia 
which would warrant an increased evaluation based on 
38 C.F.R. § 4.124, Diagnostic Codes 8520 and 8720.

The veteran's claim for a rating in excess of 20 percent for 
degenerative disc disease for the period from September 23, 
2002, is therefore denied.



II.  The period since February 2006

In a July 2006 rating decision, the RO increased the 
veteran's disability to 40 percent effective February 13, 
2006.

In February 2006, the veteran underwent a VA spine 
examination.  The veteran reported flare-ups that lasted on 
average of 4-7 days approximately every 2 to 3 weeks and 
which were moderate in severity.  The veteran reported he 
felt that he was limited to 50-60 percent of normal function 
during a flare-up. The veteran reported no fatigue and 
moderate decreased motion and stiffness of the low back.  
The examiner's diagnosis was stable L4-S1 bilateral 
hemilaminectomy.  In terms of general occupational effect, 
the examiner reported no significant effects.  With daily 
activities, the examiner reported mild effects on chores, no 
effects on shopping, sports, feeding, bathing, dressing, 
toileting and grooming.  The examiner reported moderate 
effects on exercise, recreation, and traveling.

The veteran's symptoms and medical records do not support a 
finding of intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 6 weeks during 
the past twelve months which warrant a 60 percent disability 
evaluation.  Additionally, medical records indicate the 
veteran is not required to bed rest as prescribed by a 
physician.  Therefore, the 40 percent disability evaluation 
is appropriate in this instance.

A separate rating for the veteran's lower right-sided 
radiculopathy requires mild to moderate function loss due to 
neurological impairment.  

The record does not show mild or moderate functional loss due 
to neurological impairment.  The veteran reported in his 
February 2006 VA examination that while he had constant 
numbness, there was no impaired coordination, muscle strength 
was 5/5 and there was no motor function impairment.  The 
examiner reported there was no abnormal muscle tone or bulk, 
gait and balance were normal.  The examiner in his diagnosis 
stated there was no paralysis, neuritis or neuralgia.  
Therefore, an increased evaluation based on 38 C.F.R. 
§ 4.124, Diagnostic Codes 8520 and 8720 would be 
inappropriate.

The evidence does not support assignment of a rating in 
excess of 40 percent for degenerative disc disease, whether 
on the basis of incapacitating episodes or separately 
evaluating the orthopedic and neurological components of the 
disorder or on the basis of ankylosis of the thoracolumbar 
spine.  The veteran's claim for a rating in excess of 40 
percent for degenerative disc disease for the period from 
February 2006, is therefore denied.

Finally, the Board considered the provisions of 38 C.F.R. §§ 
4.40, 4.45 and 4.59 in addition to the DeLuca factors 
mentioned above in rating the appellant's degenerative 
disease of the lumbar spine, L5 right radiculopathy.  At no 
time, however, have such signs as disuse muscle atrophy due 
to pain been objectively presented, nor has pain caused such 
pathology as to equate to lumbar ankylosis.  Finally, it is 
well to note that the assignment of a 40 percent evaluation 
reflects that the disorder is productive of some degree of 
impairment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  
Hence, an increased evaluation under these regulations for 
painful motion is not in order.  
 
In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).

The benefit sought on appeal is denied.

Conclusion

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2006) have been 
considered whether or not they were raised by the appellant 
as required by the decision reached in Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  The Board has 
considered whether extra-schedular evaluations pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1) (2006) are 
warranted.  In the instant case, however, there has been no 
showing that the service-connected disability, for each of 
the relevant periods of time, causes marked interference with 
employment (i.e., beyond that contemplated in the currently 
assigned evaluation) or the need for frequent periods of 
hospitalization, or has otherwise rendered impracticable the 
application of the regular schedular standards.  In essence, 
the evidence does not show that there is an exceptional or 
unusual disability picture in this case, which renders 
impracticable the application of the regular schedular 
standards.

The applicable rating criteria contemplate higher ratings.  
However, the facts as applied to the criteria do not reveal 
the severity required for the assignment of higher ratings on 
a schedular basis.  Referral of this case for consideration 
of extra- schedular evaluations is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 237, 239 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a rating in excess of 20 percent for 
degenerative disease of the lumbar spine, L5 right 
radiculopathy (previously rated as sacroiliac injury) from 
August 2000 to February 2006 is denied.

Entitlement to a rating in excess of 40 percent for 
degenerative disease of the lumbar spine, L5 right 
radiculopathy (previously rated as sacroiliac injury) since 
February 2006 is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


